DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200034599 A1 (Chen; Shin-Shueh et al.)

    PNG
    media_image1.png
    437
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    642
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    409
    523
    media_image3.png
    Greyscale

Per claims 1, 16, and 20, Chen teaches a display panel [1], a power supply and a display panel connected to the power supply, the power supply being configured to supply power to the display panel [inherent], comprising: an array substrate [10], comprising a substrate [SB1] and a photoelectric sensing device [CB1], wherein the substrate is provided with a fingerprint recognition region [region overlapping sensing devices, CB1], and an orthographic projection of the photoelectric sensing device on the substrate is within the fingerprint recognition region [inherent]; a color filter substrate [20], disposed opposite to the array substrate [see figure 1]; and a backlight module [BL], disposed on a side, distal from the array substrate, of the color filter substrate [see figure 1], wherein light emitted from the backlight module is capable of passing through the fingerprint recognition region [see path LR in figure 1].  The method steps of claim 16 are inherent to the device of claim 1.  
Per claims 2 and 17, Chen teaches the display panel according to claim 1, wherein the array substrate further comprises: a driving layer [T1], disposed between the substrate and the photoelectric sensing device [CB1], wherein the driving layer comprises a sensing circuit [T1], an orthographic projection of the sensing circuit on the substrate being at least partially within the fingerprint recognition region, and the sensing circuit being connected to the photoelectric sensing device [inherent].  
Per claim 10, Chen teaches the display panel according to claim 1, wherein the array substrate further comprises: a driving layer, disposed on a side, distal from the substrate, of the photoelectric sensing device [T1], wherein the driving layer comprises a sensing circuit [R], an orthographical projection of the sensing circuit being at least partially within the fingerprint recognition region [inherent], and the sensing circuit being connected to the photoelectric sensing device [see figure 2].  

Allowable Subject Matter
Claims 3-9 and 11-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claims 3, 11, and 18 Chen teaches the display panel according to claim 2.  The prior art in combination with the limitations of claim 2 does not teaches the array substrate further comprises: a pixel electrode, disposed on a side, distal from the substrate, of the photoelectric sensing device; and the driving layer further comprises a pixel circuit, wherein the pixel circuit is connected to the pixel electrode.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871